Title: Thomas Cooper to Thomas Jefferson, 14 September 1810
From: Cooper, Thomas
To: Jefferson, Thomas


          
            Dear Sir
            Sepr 14. 1810 Northumberland Pennsylvania
          
           I acknowledge with many thanks your kind letter giving me an account of your application to Mr Cabell.  I shall be able in a year or two to form a very interesting collection of American ores and minerals, which I shall so form and arrange as to be an elementary collection for the use of Tyro’s in my part of the back Country, rather than a curious collection for the amusements amusement of adepts in the science. I observe with very sincere pleasure, that Mineralogy & Chemistry are becoming fashionable studies in this state; this will be no trifling step on the road to independence. The result of the present Census will make the british monopolists hate us more than ever. The ministerial backers, the sheffields, the Sidmouths, the Cannings & the Stevens’s will open upon us with redoubled rancour. Let them: oderint dum metuant.
          I have the satisfaction to say, that the Bar of Philadelphia has nearly come round to my Opinion in the Insurance case.
          I remain Dear sir with very great esteem
          
            Your obliged friend
            
 Thomas Cooper
          
        